Citation Nr: 0430571	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  96-12 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the left thigh, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected degenerative changes of the left knee, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the right hip, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to service connection for numbness and 
tingling in the fourth and fifth fingers, claimed as numbness 
or nerve damage in the hands and arms as secondary to the 
service-connected right cervical radiculopathy or diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to June 1975, 
October 1976 to April 1977, and January 1990 to February 
1995, with additional reported service from April 1985 to 
January 1990.   

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of December 1998.  This matter was 
originally on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Phoenix, Arizona.

The issues of entitlement to service connection for "scrotal 
lumps" [spermatocele, left epididymis] and entitlement to an 
increased rating for bilateral varicose veins were addressed 
in the Board's December 1998 Remand.  On Remand, these two 
issues were addressed by the RO in a January 2003 Decision 
Review Officer (DRO) decision and February 2003 Supplemental 
Statement of the Case (SSOC).  In February 2003, the veteran 
indicated that he was satisfied with the RO's disposition of 
these issues.  Accordingly, these issues are no longer before 
the Board.  

The Board notes that VA treatment records dated from May 2002 
to June 2004 were obtained in connection with a new claim the 
veteran filed in April 2004.  Some of these treatment records 
are not duplicates of treatment records previously obtained 
by the RO and were not considered in connection with the 
instant appeal.  A review of the treatment records shows that 
the medical findings noted therein are either not pertinent 
to the issues before the Board or essentially duplicate 
medical findings noted in earlier VA treatment records and VA 
examination reports considered by the RO.  Thus, a Remand for 
the RO's initial consideration of the treatment records and 
issuance of a SSOC is not warranted.  

The claim of entitlement to a higher initial rating for 
service-connected degenerative changes of the left knee is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that symptomatology associated 
with residuals of the shell fragment wound of the left thigh 
is not consistent with a moderately severe disability of the 
muscles.

3.  The medical evidence shows that symptomatology associated 
with residuals of the shell fragment wound of the right hip 
is not consistent with a moderately severe disability of the 
muscles.

4.  The veteran's complaints of numbness, tingling, and 
paresthesia of the fourth and fifth fingers and arms have not 
been attributed to a clinically known diagnosis or 
identifiable underlying malady or condition.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of shell fragment 
wound of the left thigh have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic 
Codes 5313, 5315 (2003).

2.  The schedular criteria for a rating in excess of 10 
percent for service-connected  residuals of shell fragment 
wound of the right hip have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic 
Code 5316, 5318 (2003).

3.  Numbness and tingling in the fourth and fifth fingers, 
claimed as numbness or nerve damage in the hands and arms is 
not proximately due to or the result of the service-connected 
right cervical radiculopathy or diabetes mellitus; or was not 
otherwise incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remand and Veterans Claims Assistance Act of 2000

Pursuant to the Board's December 1998 Remand, the RO afforded 
the veteran comprehensive VA orthopedic and neurological 
examinations.  The RO obtained a medical opinion on the 
identity and etiology of the claimed numbness or nerve damage 
of the veteran's hands and arms.  In correspondence dated in 
January 1999, the RO asked the veteran to complete and sign 
the enclosed medical authorization forms for treatment he 
received for any of the disorders on appeal from all medical 
care providers since March 1997.  Lastly, the RO obtained VA 
treatment records identified by the veteran.  Based on the 
foregoing, the Board finds that the RO complied with the 
Board's December 1998 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the September 1995 rating decision, 
November 1995 Statement of the Case (SOC), September 1996 
SSOC, February 1998 SSOC, January 2003 DRO decision, February 
2003 SSOC, September 2003 SSOC, and April 2004 SSOC, which 
together provided the veteran with notice as to the evidence 
needed to substantiate his claims, the reasons for the 
ratings assigned, and the reasons for the denials.  The 
November 1995 SOC, September 1996 SSOC, February 1998 SSOC, 
September 2003 SSOC, and April 2004 SSOC provided the veteran 
with notice of all the laws and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.   

Lastly, in correspondence dated in June 2002, the RO advised 
the veteran of the VCAA, VA's duties under the VCAA, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim for service 
connection of numbness/nerve damage of the hands and arms, 
including which portion of the information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  Quartuccio, 16 
Vet. App. at 187.  The same notice was provided to the 
veteran with respect to all three claims on appeal in 
correspondence dated in January 2004.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) also handed down 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), opinion withdrawn by 18 
Vet. App. 112 (2004)].  In Pelegrini, the Court reaffirmed 
that the enhanced duty to notify provisions under the VCAA 
should be met prior to an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  In the 
instant appeal, the Board notes that the initial unfavorable 
rating decision was rendered prior to the enactment of the 
VCAA; therefore, it was impossible for VA to provide notice 
pursuant to the enhanced duty to notify provisions of the 
VCAA prior to the initial AOJ decision.  Nevertheless, the 
Board notes that the numbness/nerve damage of the hands and 
arms claim was reconsidered again in January 2003, February 
2003, September 2003, and April 2004.  A DRO decision and 
SSOCs on the issue was provided to the veteran.  The left 
thigh and right hip claims were reconsidered again in April 
2004, and an SSOC on the issues was provided to the veteran.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
veteran.  

The June 2002 and January 2004 VCAA notices contained no 
specific request for the veteran to provide any evidence in 
the veteran's possession that pertained to the claims, or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159 
(b)(1) (2003).  Nevertheless, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
the claims.  The veteran indicated that he received all of 
his treatment through the VA.  The RO obtained his VA 
treatment records.  As discussed earlier, the RO afforded the 
veteran VA examinations and the RO obtained a nexus opinion, 
which was all the evidence necessary to substantiate the 
veteran's claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notices 
appears not to have harmed the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

By virtue of the Board's December 1998 Remand together with 
earlier efforts by the RO and Board to obtain all pertinent 
evidence (e.g., earlier VA examinations, VA treatment 
records, July 1997 local hearing before a Hearing Officer, 
July 1998 travel board hearing, service medical records), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


II.	Procedural History and Evidence 

By a November 1978 rating decision, the RO granted service 
connection for residuals of shell fragment wound of the left 
thigh with degenerative changes of the left knee and assigned 
a 10 percent rating under Diagnostic Codes 5313, 5315, 8520, 
5010.  The RO also granted service connection for residuals 
of shell fragment wound of the right hip and assigned a 10 
percent rating under Diagnostic Codes 5316, 5318.  The 
September 1995 rating decision (on appeal) shows that the RO 
continued the 10 percent rating under Diagnostic Codes 5313, 
5315 for the left thigh/knee disability.  The RO also 
"continued" the 0 percent rating under Diagnostic Codes 
5316, 5318 for the right hip disability.  The February 1998 
SSOC shows that the RO granted a separate rating of 10 
percent under Diagnostic Codes 5010-5257 for degenerative 
changes to the left knee, effective March 1, 1995, date of 
receipt of claim for an increased rating for the left 
thigh/knee disability.  The RO also granted a compensable 
rating of 10 percent under Diagnostic Codes 5316, 5318 for 
the right hip disability, effective March 1, 1995, date of 
receipt of claim for an increased rating for the right hip 
disability.  The 10 percent ratings have remained in effect.

The service medical records include a record dated February 
5, 1968 that noted that the veteran sustained a shrapnel 
wound of the stomach and both legs due to an unknown enemy 
explosive device.  It was noted that his condition was good.  
A February 12, 1968 record noted that the right hip wound 
opened up a little bit the previous day and started to bleed.  
The veteran was treated for bacteria and a dressing was put 
on.  A February 15, 1968 record noted that the veteran had 
sustained shrapnel wounds to his left thigh and right hip.  
It was noted that sutures applied on February 8 were to be 
removed on February 18.  It was further noted that dry 
dressings were applied.  A February 16, 1968 record noted 
that the veteran was discharged to full duty.  

A September 1972 consultation sheet showed that the veteran 
complained that for the last several months, he had 
experienced numbness and tingling in his left lower leg when 
he sat for long periods of time or put pressure over the area 
of the scar on the left leg.  The consultant noted that x-
rays revealed a five by ten millimeter (mm) foreign object in 
rather close proximity to the sciatic nerve.  The consultant 
recommended no intervention unless the veteran's symptoms 
became incapacitating, because the risk to the sciatic nerve 
was too great.  An August 1973 consultation sheet showed that 
the veteran complained of persistent pain, medial spasm, and 
local tenderness pain of the left thigh.  The consultant 
noted that the fragment was non-palpable with no sensory 
deficits at that time.   

A VA treatment record dated in September 1976 noted that the 
veteran had a two centimeter (cm) old healed scar on the 
medial and posterior aspect of the left upper thigh that was 
tender to touch and caused a tingling sensation down the left 
leg.  The veteran complained of numbness in the leg.  The 
examiner indicated that the veteran also had a three cm old 
healed scar of the right hip that was non-tender to touch.  

A VA examination report dated in September 1978 noted that 
the veteran indicated that the retained metallic foreign 
bodies were not causing him any problems.  With regard to the 
left thigh, he reported that he had a sensation of pain and 
numbness in the back of his left leg after sitting for about 
fifteen minutes.  Also, he reported that when he placed 
pressure on the site of the entry wound, he experienced pain 
and numbness.  He also experienced aching in the region of 
distribution of the paroneal nerve.  The examiner noted that 
the veteran had a seven cm healed surgical scar in the right 
iliac region, but no foreign body was palpable in the region 
of the scar.   He had a two cm diameter healed scar on the 
medial aspect of the left thigh at the middle third, but 
there were no palpable foreign bodies in the region of this 
scar.  He had full flexion of the hips.  There was normal 
perception of pain, vibration, and light touch.  The examiner 
indicated that he gave careful attention to the distribution 
of the paroneal nerves given the alleged history of numbness 
in the thigh and aching in his left leg.  The examiner noted 
diagnoses of shrapnel fragment wound of the left thigh with 
retained metallic foreign body and retained metallic foreign 
body of the right iliac region.  The right pelvis films 
revealed a metallic foreign body that lay just anterior to 
the most lateral portion of the iliac crest.

The service medical records include a December 1993 
consultation sheet that noted that the veteran complained of 
chronic neck pain with associated numbness and paresthesia in 
the 4th and 5th digits of the hands bilaterally.  The 
consultant noted that the veteran had decreased sensation to 
light touch bilaterally of the medial arm/forearm, ring, and 
small fingers.  The February 1995 retirement physical 
examination report noted that the examination revealed 
paresthesia of the 4th and 5th fingers of the left hand.

An April 1995 VA joints examination report showed that the 
physical examination revealed that the veteran had a normal 
gait without the need for an assistive device.  While he was 
seated on the examining table, "KJ" was 2+/2+ and "AJ" was 
1+/1+.  There was no sciatic notch tenderness or muscle 
spasm.  Straight leg raising was negative bilaterally.  There 
was no muscle atrophy and no sensory or motor deficits.  The 
thigh measurements were equal.  The examiner noted an 
impression of shrapnel fragment wounds.  The radiology report 
noted that mineralization was normal in the femur, tibia, and 
fibula.  

An April 1996 VA joints examination report showed that the 
veteran complained of neck problems and a pins and needles 
sensation in the ulnar aspect and small fingers of both 
hands, more prominently on the right, described as constant 
on the right and occasional on the left.  The examiner noted 
several impressions that included cervical spondylosis and 
ulnar nerve irritation at cubital tunnels bilaterally.  

A March 1997 VA joints examination reports showed that the 
veteran was evaluated for his several disorders including his 
right hip.  He reported that he worked part-time as a Bailiff 
for about thirty-two hours a week.  The examiner noted that 
the veteran pointed to the right lower back, not the hip area 
and complained that he experienced discomfort.  He complained 
of constant neck pain and numbness of the entire lateral 
aspect of the right upper extremity and tingling of the 
lateral hand and small finger.  He had some pain in the right 
arm and none on the left.  On physical examination, sensory 
in the right upper extremity was normal, but on the left, 
there was a complaint of no feeling of sharpness of the 
entire extremity.  There was no tenderness to palpation about 
the right hip area.  On range of motion, the right hip had 
flexion to 60 degrees, abduction to 35 degrees, adduction to 
25 degrees, external rotation to 55 degrees, and internal 
rotation to 45 degrees.  The examiner commented that taking 
all of the various areas into account, the functional 
impairment in relation to pain, weakness, fatigability, or 
incoordination on use would be considered mild to 
occasionally moderate.  The examiner added that additional 
range of motion loss due to these factors being totally 
subjective could not be estimated in terms of degrees.  

A March 1997 radiology report noted that views of the right 
hip joint demonstrated a slightly prominent superior 
acetabular lip.  There were nodular calcific densities within 
the right half of the pelvis consistent with phlebolith.  No 
other localizing signs of bone or soft tissue abnormalities 
were observed throughout the submitted set of films.  The 
impression was slightly prominent right superior acetabular 
lip.  

A March 1997 radiology report noted that views of the left 
fifth finger demonstrated no evidence of fracture or other 
localizing signs of bone or soft tissue abnormalities 
observed throughout the submitted set of films.  The 
impression was intact-appearing left fifth finger.  

Transcripts of testimony the veteran presented at the local 
RO hearing in July 1997 and the July 1998 travel board 
hearing were reviewed.  

An August 2000 VA neurological examination report showed that 
the examiner reviewed the claims file.  The veteran 
complained of intermittent numbness in digits four and five 
of both hands, particularly the right hand.  He went on to 
state that the fourth and fifth digits of both hands were 
numb and tingly at all times but that he still had good use 
of his hands.  The examiner noted that the veteran appeared 
to have cervical degenerative disease that seemed to account 
for most of the veteran's symptoms, and was the most limiting 
factor on his quality of life at the time.  The examiner 
initially indicated that the veteran appeared to have either 
bilateral C8 radiculopathy or bilateral ulnar neuropathy, 
supported by his subjective complaints of numbness in fingers 
four and five.  In an addendum, however, the examiner noted 
that the electromyography (EMG) and nerve conduction velocity 
(NCV) studies were normal.  The final diagnosis was cervical 
spine degenerative disease.  The examiner noted that there 
was no evidence at that time to support an additional 
radiculopathy or ulnar neuropathy.  The examiner concluded 
that the etiology of the tingling in digits four and five 
bilaterally was unclear, but the symptoms did not appear to 
materially affect the veteran's functioning.       

An August 2000 VA muscles examination report showed that the 
examiner reviewed the claims file.  The examiner referenced 
the March 1997 x-rays of the right hip.  The veteran reported 
that he worked full-time as a bailiff.  In regard to the 
right hip, the veteran pointed to the lateral aspect above 
the right iliac crest as the area that ached all the time.   
He had no other symptoms.  In regard to the left thigh, he 
pointed to the medial aspect of the mid thigh as the area of 
injury.  He indicated that that area was numb.  He complained 
of constant pain in that area, and that if he touched the 
area, he felt pain going down to the knee along the medial 
thigh.  The physical examination of the right hip revealed a 
well-healed scar about 3 centimeters long that was not 
tender.  There was no numbness to scratch.  On the left 
medial thigh, there was a well-healed scar, approximately 1 
centimeter to 1-1/2 centimeters by 3/4 centimeters about the 
medial aspect of the middle of the left medial thigh.  There 
was moderate tenderness subjectively, and when pressing 
there, he complained of pain distally along the medial thigh 
to the junction of upper third and middle third of the left 
leg below the knee.  The examiner concluded that there was no 
muscle or soft tissue loss associated with the shell fragment 
wound above the right iliac crest region laterally.  With 
respect to any residuals, the examiner opined that the 
impairment was slight.  The examiner also concluded that 
there was no soft tissue or muscle loss associated with the 
shell fragment wound of the medial left thigh.  With respect 
to residuals, the examiner opined that the impairment was 
between slight and moderate.  

An August 2000 radiology report noted that views of the left 
femur revealed a negative study with metal foreign bodies in 
the soft tissues of the thigh posteriorly at mid point.  

An August 2002 VA examination report showed that the examiner 
reviewed the claims file.  In regard to the left thigh 
shrapnel wound, the examiner noted that the 1995 photographs 
of the scar were in the claims file and the appearance of the 
scar had not changed.  The examiner noted that any symptoms 
from this scar seemed to be rather remote.  In regard to the 
right hip shell fragment wound, the examiner noted that the 
veteran pointed to the right pelvis, just an inch or two 
below the pelvic brim as the site of that shrapnel wound, 
although he referred to the area as the hip.  The veteran 
indicated that he did not know of any related symptoms, 
unless the hip pain that he had developed over the years 
could be related to the shrapnel in that area.  The examiner 
noted that the March 1997 x-ray of the hip revealed no 
shrapnel within that region.  The physical examination 
revealed a wound in the left mid medial thigh that was 
pallid, atrophic appearing, and slightly ovoid.  It was three 
by two and one-half centimeters.  The examiner noted that it 
appeared superficial, but on palpation it was thickened and 
fibrous but not deep.  There was very little if any evidence 
of loss of underlying tissue or loss of muscle.  It was not 
sensitive to all the palpation.  In regard to the right 
pelvic or hip shrapnel wound, the examiner noted that the 
only finding relevant was a six-centimeter linear, pallid, 
and slightly elevated scar that ran just four centimeters 
below the pelvic brim.  It was nontender with no loss of 
underlying loss of tissue.   The examiner noted that this 
scar was quite a distance from the hip.  The examiner added 
that "with the history that the shrapnel entered the 
abdomen, this would not be related to his hip symptoms but 
actually in the hip region."  The examiner noted the 
following impressions:  (1) "[l]eft thigh shrapnel wound 
with scar but no evidence of significant tissue loss, muscle 
damage, and with x-rays in the past negative for shrapnel not 
related to the left knee symptoms;" (2) "[r]ight pelvic 
shrapnel wound, described as hip, again with no involvement 
of the hip by x-ray evidence of shrapnel in the past, 
asymptomatic."   The examiner noted that the "DeLuca 
criteria" did not seem to apply since in his opinion, there 
was no evidence of any muscle weakness or joint damage as a 
result of the shell fragments.  In an addendum, the examiner 
clarified that with respect to the latter part of his initial 
impression of the left thigh disability, he meant that the 
shrapnel wound was not related to the veteran's left knee 
problems.  

A June 2003 QTC Medical Services (contracted through VA) 
examination report showed that the examiner reviewed the 
claims file.  After an examination, the QTC examiner 
concluded that the veteran presented with chronic neck pain 
and subjective symptoms of numbness and tingling in the 
fourth and fifth fingers without any objective findings.  The 
QTC examiner noted that a previous MRI scan showed some 
degenerative disease in the spine, but not in the area or not 
enough to explain the veteran's symptomatology.  Hence, the 
QTC examiner noted that no numbness in the hands was clearly 
found and it could not be related to a cervical spine disease 
or a radiculopathy.  The QTC further maintained that the 
claimed symptoms could also not be related to the veteran's 
diabetes since it antedated this condition by twenty-six 
years.  The QTC added however, that the veteran's subjective 
symptoms of neuralgia were moderate.  

VA treatment records dated from March 1995 to May 2003 
included a May 2003 record that noted that the veteran 
reported that he was a truck driver.  







III.  	Increased Ratings

          1.  Shell Fragment Wound of the Left Thigh

The Board notes that the veteran filed his application for an 
increase in March 1995.  By regulatory amendment effective 
July 3, 1997, changes were made to the schedular criteria for 
evaluating muscle injuries, as set forth in 38 C.F.R. §§ 
4.55, 4.56, and 4.72.  62 Fed. Reg. 30,237-240 (1997).   The 
regulations are essentially substantively the same in both 
the old and new rating criteria.  There are no changes in the 
ratings granted for the levels of severity.  The veteran was 
advised of the regulatory amendment in the February 1998 
SSOC.  

The veteran's left thigh disability is currently assigned a 
10 percent rating under Diagnostic Codes 5313, 5315, which 
pertain to injuries to Muscle Group XIII and XV.  38 C.F.R. § 
4.73, Diagnostic Codes 5313, 5315 (2003).  

The function of Muscle Group XIII is to extend the hip and 
flex the knee; outward and inward rotate a flexed knee; act 
with rectus femoris and sartorius synchronizing simultaneous 
flexion of the hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (2003).  The muscles involved are the 
posterior thigh group and hamstring complex of 2-joint 
muscles.  Id.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, while a moderately severe 
injury is evaluated as 30 percent disabling.  Id.  

The function of Muscle Group XV is to adduct the hip, flex 
the hip, and flex the knee.  38 C.F.R. § 4.73, Diagnostic 
Code 5315 (2003).   The muscles involved are the mesial thigh 
group.  Id.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, while a moderately severe 
injury is evaluated as 20 percent disabling.  Id.   

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2003).  For compensable 
muscle group injuries that are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2003).  
Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2003).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  

Moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2) (2003).  Objective findings of a moderate muscle 
disability include entrance and (if present) exit scars, 
small or linear, indicating a short track of missile through 
muscle tissue.  Id.  There is some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

Moderately severe muscle disability is found where there has 
been a through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3) (2003).  
Objective findings of a moderately severe muscle disability 
include entrance and (if present) exit scars indicating a 
track of missile through one or more muscle groups.  Id.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Id.  Tests of strength 
and endurance compared with the sound side must demonstrate 
positive evidence of impairment.  Id.  

The service medical records show that the veteran was treated 
for a shrapnel wound to the left thigh from February 5, 1968 
to February 16, 1968, or a period of eleven days.  Thus, the 
medical evidence does not show hospitalization for a 
prolonged period for treatment of the wound, which is usually 
associated with a moderately severe injury.  In September 
1972, the veteran complained of numbness and tingling in his 
left lower leg, during which time an x-ray revealed a foreign 
object in rather close proximity to the sciatic nerve.  Thus, 
the medical evidence shows that the veteran sustained a deep 
penetrating wound.  The service treatment records, however, 
show that the wound was treated with sutures and dry 
dressings.  No debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring, characteristic of 
a moderately severe injury, was associated with the veteran's 
wound.  Thus, the service medical records show that the 
veteran sustained a moderate injury to his left thigh during 
service.  

The September 1972 service consultant maintained that the 
foreign object should not be removed unless the veteran's 
symptoms became incapacitating.  The service medical records 
and post-service medical records show that the veteran's 
symptoms did not increase to such severity as to warrant 
removal of the foreign object.  Furthermore, the April 1995, 
August 2000, and August 2002 VA examination reports as well 
as radiographic reports and MRIs show that residuals from the 
shrapnel fragment wound are not consistent with a moderately 
severe disability of the muscles.  The veteran's current 
complaints include numbness and pain that radiates down the 
leg after sitting for a prolonged period of time or when 
pressure is exerted on the site of the entry wound.  The 
veteran also complains of moderate tenderness.  The objective 
medical findings of record note the presence of a residual 
scar and a residual metallic foreign body in the soft tissues 
of the thigh posteriorly at mid point.  The physical 
examinations revealed that there was no muscle atrophy, no 
sensory or motor deficits, and no soft tissue or muscle loss 
associated with the shell fragment wound.  In the opinion of 
the August 2000 VA examiner, residual impairment associated 
with the service-connected disability is slight to moderate.  
The August 2002 VA examiner specifically noted that there was 
no evidence of muscle damage, muscle weakness, or joint 
damage as a result of the shell fragments.  Thus, the 
symptomatology associated with the veteran's left thigh 
disability is not consistent with a moderately severe 
disability of the muscles.

Reviewing the regulations for evaluating muscle disabilities 
in conjunction with the criteria for scars, the Board finds 
that a question arises as to whether the symptomatology for 
scarring is contemplated in the rating criteria for 
evaluating the veteran's muscle injuries.  In other words, 
while the regulation for evaluating muscle disabilities 
contemplates some degree of scarring, the type of scarring 
(i.e., the scar symptomatology) is not specified in the 
regulation, other than for severe muscle disability.  38 
C.F.R. § 4.56(d)(4)(iii) (2003).  There, however, is no 
specific indication that the regulations for evaluating 
muscle injuries contemplate tender and painful scarring or 
poor nourishment with repeated ulceration, as described under 
the old rating scheduling for evaluating skin disorders in 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2002).  

As noted above, there is a "well-healed" residual scar 
located at the site of the entrance wound of the left thigh.  
The scar is thickened and fibrous, but not deep, with very 
little if any evidence of loss of underlying tissue, 
according to the August 2002 VA examiner.  The VA examiner 
indicated that it was not sensitive to palpation.  The Board 
notes that there are no residual findings associated with the 
scar that would warrant a compensable rating under the old 
rating schedule.  The medical evidence does not show that the 
scar is currently characterized by tenderness and pain on 
objective demonstration, as described in Diagnostic Code 
7804, or that the scar is currently characterized by poor 
nourishment with repeated ulceration, as described in 
Diagnostic Code 7803.  As such, a separate rating is not 
warranted under Diagnostic Codes 7803 and 7804.  Moreover, 
while the veteran may be entitled to a rating for the 
entrance scar under Diagnostic Code 7805, which rates scars 
on limitation of function of part affected, such a rating 
would involve overlapping with the symptomatology considered 
for the veteran's 10 percent rating under Diagnostic Codes 
5313 and 5315, and as such, also is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).   

The Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  See 
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2003)); see also 
VAOPGCPREC 3-00 (providing that when the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his
or her claim under the criteria that are more to his or her 
advantage).  Under the amended schedule for evaluating skin 
disorders, the veteran is similarly not entitled to a 
compensable rating under Diagnostic Codes 7803 (superficial 
unstable scars), 7804 (superficial scars painful on 
examination), 7805 (scars rated on limitation of function of 
affected part), for the reasons previously cited in 
connection with the old rating schedule.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003).  Additionally, the 
veteran's residual scar measures in size less than the 
dimension of 144 square inches (929 square centimeters) 
necessary to warrant a 10 percent rating under the revised 
version of Diagnostic Code 7802.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  Similarly, the veteran's 
residual scar measures in size less than the dimension of 6 
square inches (39 square centimeters) necessary to warrant a 
10 percent rating under the revised version of Diagnostic 
Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his left thigh disability.  A higher 
rating under 38 C.F.R. 4.71a, Diagnostic Codes 5251-5253, 
5255 (2003) is not available.  The medical examiners did not 
specify any loss of range of motion associated with the left 
thigh disability, so as to preclude a compensable rating 
under Diagnostic Codes 5251 (limitation of extension of 
thigh), 5252 (limitation of flexion of thigh), 5253 
(impairment of thigh).  The Board notes that in making its 
determination, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
which address such factors as additional functional loss due 
to pain, weakness, excess fatigability, etc., were 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Simply, the August 2002 VA examiner found no residuals 
associated with the left thigh disability that suggested that 
the veteran had a higher level of functional impairment than 
what was shown on physical examination.  In regard to 
Diagnostic Code 5255 (impairment of femur), radiographic 
studies and MRIs show that there is no malunion of the femur 
attributable to the service-connected left thigh disability.  

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730,  
(diseases of the peripheral nerves) is also not warranted.  
In September 1972, there was concern that the retained 
foreign metallic body was affecting the sciatic nerve.  The 
veteran currently complains of numbness.  The current 
neurological examinations, however, show that there are no 
neurological deficits attributable to the service-connected 
left thigh disability.  

Accordingly, the Board finds that the veteran's service-
connected left thigh disability more closely approximates the 
criteria associated with the currently assigned 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5315 
(2003).  The Board is cognizant of the fact that the RO 
assigned the left thigh disability to two diagnostic codes, 
which raises the question of whether the veteran is entitled 
to separate ratings of 10 percent under Diagnostic Code 5313 
and Diagnostic Code 5315.  The Board presumes the RO assigned 
two diagnostic codes because the retained metallic foreign 
body is lodged somewhere in the thigh posteriorly at mid 
point, which describes the area of Muscle Group XIII 
(posterior thigh group) and Muscle Group XV (mesial thigh 
group), but the medical evidence is not determinative as to 
which specific muscle group is affected.  The Board finds 
that the veteran is only entitled to one rating of 10 percent 
where there is no evidence of residual muscle damage much 
less muscle damage to more than one muscle group to warrant 
the assignment of multiple ratings.     

2.  Shell Fragment Wound of the Right Hip

The veteran's right hip disability is currently assigned a 10 
percent rating under Diagnostic Codes 5316, 5318, which 
pertain to injuries to Muscle Groups XVI and XVIII.  
38 C.F.R. § 4.73, Diagnostic Codes 5316, 5318 (2003).  

The function of Muscle Group XVI is flexion of the hip.  
38 C.F.R. § 4.73, Diagnostic Code 5316 (2003).  The muscles 
involved are the pelvic girdle group.  Id.  A moderate injury 
to this muscle group is evaluated as 10 percent disabling, 
while a moderately severe injury is evaluated as 30 percent 
disabling.  Id.  

The function of Muscle Group XVIII is outward rotation of 
thigh and stabilization of hip joint.  38 C.F.R. § 4.73, 
Diagnostic Code 5318 (2003).  The muscles involved are pelvic 
group 3.  Id.  A moderate injury to this muscle group is 
evaluated as 10 percent disabling, while a moderately severe 
injury is evaluated as 20 percent disabling.  Id.  

The service medical records show that the veteran was treated 
for a shrapnel wound to the right hip from February 5, 1968 
to February 16, 1968, or a period of eleven days.  Thus, the 
medical evidence does not show hospitalization for a 
prolonged period for treatment of the wound, which is usually 
associated with a moderately severe injury.  The service 
treatment records show that the wound was treated with 
sutures and dry dressings.  No debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring, characteristic of a moderately severe injury, was 
associated with the veteran's wound.  Thus, the service 
medical records show that the veteran sustained a moderate 
injury to his right hip during service.  

The March 1997, August 2000, and August 2002 VA examination 
reports as well as radiographic reports and MRIs show that 
residuals from the shrapnel fragment wound are not consistent 
with a moderately severe disability of the muscles.  The 
veteran's current complaints are discomfort and pain in the 
right hip.  The objective medical findings of record note the 
presence of a residual scar in the right pelvic region and a 
metallic foreign body that lies just anterior to the most 
lateral portion of the iliac crest.  The physical 
examinations revealed some loss of range of motion of the 
hip, but no other significant findings.  There is no muscle 
or soft tissue loss associated with the shell fragment wound.  
In considering the veteran's various disorders, including the 
right hip, the March 1997 examiner maintained that the 
functional impairment in relation to pain, weakness, 
fatigability, or incoordination on use would be considered 
mild to occasionally moderate.  In the opinion of the August 
2000 examiner, residual impairment associated with the 
service-connected disability is slight.  The August 2002 VA 
examiner specifically noted that there was no evidence of 
muscle weakness or joint damage as a result of the shell 
fragments.  Thus, the symptomatology associated with the 
veteran's right hip disability is not consistent with a 
moderately severe disability of the muscles.  

As noted above, there is a residual "well-healed" scar in 
the right pelvic region.  The scar is non-tender to touch and 
there is no numbness to scratch.  There is also no loss of 
underlying tissue.  As such, there are no residual findings 
associated with the scar.  For the exact same reasons that 
the Board found that the veteran was not entitled to a 
separate compensable rating for the residual scar on the left 
thigh, so does the Board find that the veteran is also not 
entitled to a separate compensable rating for the residual 
scar of the right pelvic under the old and amended schedules 
for evaluating skin disorders.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (2003). 

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his right hip disability.  A higher 
rating under 38 C.F.R. 4.71a, Diagnostic Codes 5250, 5254, 
5255 (2003) is not available.  In regard to Diagnostic Code 
5250 (ankylosis of the hip), the medical evidence shows that 
the veteran's right hip is not manifested by ankylosis.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the right hip.  The 
medical evidence also shows that the veteran does not have 
flail joint of the hip so as to preclude an evaluation under 
Diagnostic Code 5254.  In regard to Diagnostic Code 5255 
(impairment of femur), radiographic studies and MRIs show 
that there is no malunion of the femur attributable to the 
service-connected right hip disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2003).   

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is also not warranted.  
The neurological examinations show that there are no 
neurological deficits attributable to the service-connected 
right hip disability. 

Accordingly, the Board finds that the veteran's service-
connected right hip disability more closely approximates the 
criteria associated with the currently assigned 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Codes 5316, 5318 
(2003).  For the same reasons the Board found that the 
veteran was not entitled to separate ratings of 10 percent 
under Diagnostic Code 5313 and Diagnostic Code 5315, the 
Board similarly finds that the veteran is only entitled to 
one rating of 10 percent where there is no evidence of 
residual muscle damage much less muscle damage to more than 
one muscle group to warrant the assignment of multiple 
ratings.     

          3.  Extraschedular Rating 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left thigh disability or 
right hip disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
notes that there are no medical records that show frequent 
periods of hospitalization on account of the left thigh 
disability or right hip disability.  The veteran reportedly 
worked as a bailiff and then as a truck driver.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's service-
connected left thigh disability or right hip disability 
interferes with his employability, the currently assigned 10 
percent ratings adequately contemplate such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


IV.  Numbness or Nerve Damage in Hands and Arms Secondary to 
Neck Disability      or Diabetes

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2003); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

The December 1993 service medical record noted that the 
veteran had decreased sensation to light touch bilaterally of 
the medial arm/forearm, ring, and small fingers, but no 
identifiable underlying malady or condition was diagnosed.  
The February 1995 retirement physical examination revealed 
paresthesia of the 4th and 5th fingers of the left hand, but 
no identifiable underlying malady or condition was diagnosed.  
The April 1996 VA joints examination report, March 1997 VA 
examination joints and neurological examination reports, 
March 1997 radiology report, August 2000 VA neurological 
examination report to include EMG and NCV testing, and June 
2003 QTC examination report, all show that no identifiable 
underlying malady or condition was diagnosed that explained 
the veteran's symptomatic complaints.  

Some examiners suspected cubital tunnel syndrome or ulnar 
neuropathy as the source of the veteran's complaints.  [The 
Board notes that in addition to service connection for right 
cervical radiculopathy, service connection has also been 
established for residuals of torn rotator cuff of the left 
shoulder, tendonitis,
epicondylitis, spur formation of the right elbow, and 
residuals of injury to the left little finger.]  
Nevertheless, the August 2000 VA neurological examiner 
concluded that the etiology of the veteran's subjective 
complaints of bilateral tingling in digits four and five were 
unclear.  The June 2003 QTC examiner similarly concluded that 
there were no objective findings that attributed to the 
veteran's complaints of numbness and tingling in the fourth 
and fifth fingers.  

The Board recognizes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  It follows that the veteran's 
complaints of numbness, tingling, and paresthesia of the 
fourth and fifth fingers and arms alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  

Accordingly, as the medical evidence shows that no current 
disability exists, service connection for numbness and 
tingling in fourth and fifth fingers, claimed as numbness or 
nerve damage in hands and arms as secondary to the service-
connected right cervical radiculopathy or diabetes mellitus 
may not be established.  38 C.F.R. § 3.310(a) (2003).  
Service connection is not otherwise warranted on a direct 
basis for the same reasons.  38 C.F.R. § 3.303 (2003).


As the preponderance of the evidence is against all of the 
veteran's claims, the "benefit of the doubt" doctrine is 
not applicable, and the claims must be denied.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for service-connected 
residuals of shell fragment wound of the left thigh is 
denied. 

A rating in excess of 10 percent for service-connected 
residuals of shell fragment wound of the right hip is denied.

Service connection for numbness and tingling in the fourth 
and fifth fingers, claimed as numbness or nerve damage in the 
hands and arms, to include as secondary to the service-
connected right cervical radiculopathy or diabetes mellitus 
is denied.  





REMAND

The last VA examination that comprehensively addressed the 
left knee disability was conducted in March 1997.  There is 
insufficient evidence from which the Board can fairly rate 
the severity of the left knee disability in the later portion 
of the appeal period.  This issue was part of the original 
appeal and has not been expressly withdrawn even though 
subsequently separately rated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the severity of his left knee 
disability.  The examiner should note at 
which degree the veteran experiences pain 
on motion, if any. The examiner should 
identify any additional functional loss 
due to such factors as fatigue, weakness, 
etc.  All indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.   

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 


The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



